Citation Nr: 0829300	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  06-06 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right thumb 
disability.  

3.  Entitlement to service connection for a right ankle 
disability.  

4. Entitlement to service connection for a lumbar spine 
disability.  

5.  Entitlement to service connection for a right shoulder 
disability.  


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1989 to 
September 1989 and from February 2003 to December 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The veteran requested that he be afforded a hearing when he 
submitted his substantive appeal in February 2005.  In April 
2008, the veteran withdrew the request for a hearing.  
38 C.F.R. § 20.704(e) (2007).  

The issue of entitlement to service connection for 
hypertension, right ankle disability, and right thumb 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A lumbar spine disability and right shoulder disability 
are not shown to be related to his first period of active 
duty.

2.  A lumbar spine disability and a right shoulder disability 
clearly and unmistakably existed prior to his second period 
of service and were not aggravated by service.


CONCLUSIONS OF LAW

1.   A lumbar spine disability was not incurred in or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2007).

2.  A right shoulder disability was not incurred in or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  Thus, any error related 
to element (4) is harmless.  

The Board also finds that a January 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letter, the veteran was notified 
that the RO was required to make reasonable efforts to obtain 
medical records, employment records, or records from other 
Federal agencies.  The RO requested that the veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  Additionally, the veteran was 
requested to submit evidence in support of his claims.  

Additionally, the RO has provided the veteran notice with 
respect to effective dates and rating criteria provisions by 
way of a letter dated in April 2006.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Furthermore, the Board points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal decided herein.  The RO has obtained the veteran's 
service treatment records, VA medical records, and private 
medical records.  The veteran was afforded VA examinations. 

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Factual Background

The veteran claims that he is entitled to service connection 
for a lumbar spine disability and a right shoulder disability 
related to service.  

The veteran's service treatment reports (STRs) include a 
March 1989 enlistment examination which revealed a normal 
examination of the veteran's spine and upper extremities.  An 
August 2000 examination report noted that the veteran twisted 
his back bending earlier that month.  Private treatment 
reports from Northside Health Services dated in 2000 and 2001 
were associated with the STRs.  An entry dated in February 
2001 reveals that the veteran injured his back six or seven 
months prior when bending to lift up an object.  A computed 
tomography (CT) scan obtained at Northside in May 2001 
revealed a herniated disc on the right at L5-S1.  The STRs 
include a fitness for duty evaluation dated in February 2002 
which indicated that the veteran had a complaint of low back 
pain with a history consistent with an acute herniated 
nucleus pulposus.  He was noted to be fit to perform the 
duties of his military occupation specialty with a permanent 
profile because he was unable to perform push-ups or sit-ups 
or lift greater than fifty pounds.  The STRs also include a 
report of medical history dated in February 2003 (presumably 
prepared in conjunction with the veteran's entrance into his 
second period of active duty) and includes the veteran's 
report of a painful shoulder, elbow, or wrist.  The veteran 
also reported that his back stiffened up with lifting.  An 
examiner reported that the veteran had pain with raising over 
shoulder level, not constant, and he said the veteran was not 
sure which shoulder was injured.  The examiner indicated that 
the veteran had a history of herniated disc in the lumbar 
spine area.  Records dated in June 2003 revealed complaints 
of right shoulder pain and a diagnosis of rotator cuff 
tendonitis.  In September 2003 the veteran was diagnosed with 
chronic right shoulder pain.  In June 2004 the veteran 
returned from Iraq and was seen as an outpatient on two 
occasions.  The examiner diagnosed the veteran with chronic 
low back pain with a history of herniated nucleus pulposus 
and chronic right shoulder pain aggravated in Iraq.  

A June 2004 Medical Evaluation Board (MEB) initially 
diagnosed the veteran with right shoulder pain and low back 
pain.  A Medical Evaluation Board revised orthopedic addendum 
dated in June 2004 indicates that x-rays of the right 
shoulder were normal but a magnetic resonance imaging (MRI) 
of the right shoulder performed indicates that the veteran 
had a partial tear of the anterior supraspinatus tendon and 
possible superior labral anteroposterior (SLAP) tear of the 
superior labrum.  X-rays of the lumbar spine were reported to 
be normal but an MRI performed revealed a herniated disc 
(protrusion) at L5-S1.  

The MEB examiner, the same physician who also saw the veteran 
on an outpatient basis, indicated that because of the chronic 
nature of the back pain and the chronic disc protrusion in 
his lumbar spine and the continued shoulder pain with 
evidence of rotator cuff tear, the veteran had been unable to 
perform his duties and there was no expectation that he would 
be able to perform his duties in the near future.  

A Medical Evaluation Board narrative summary dated in August 
2004 indicates that the veteran failed to meet retention 
standards due to chronic right shoulder pain which began in 
1999 secondary to partial tear of the paraspinatus tendon and 
such condition interfered with satisfactory performance of 
duty and the veteran's health would be compromised if he were 
to remain in military service and chronic low back pain which 
began in 1999 with right paracentral disc protrusion which 
necessitated significant limitations of physical activity.  A 
Physical Evaluation Board (PEB) proceeding convened in 
September 2004 and determined that the veteran had localized 
low back pain secondary to herniated nucleus pulposus at L5-
S1 without radiculopathy or muscle spasm and the PEB 
determined that the condition existed prior to mobilization 
with no permanent service aggravation.  The PEB also 
determined that the veteran had chronic right shoulder pain 
secondary to partial tear of the supraspinatus tendon with 
some limited motion due to pain and that this condition 
existed prior to mobilization with no permanent service 
aggravation.  Further, the PEB determined that the conditions 
were not the proximate results of performing military duty.  
The STRs do not document any findings, treatment or reference 
to a right thumb or right ankle injury.  

The veteran was afforded a VA examination in April 2005.  The 
examiner diagnosed the veteran with right ankle strain and 
while he indicated that an opinion was not requested it 
appears that he opined that right ankle strain was at least 
as likely as not caused by or as a result of service because 
there was a documented injury in service.  The examiner said 
the veteran had right thumb strain.  The examiner also noted 
that the veteran had low back pain and right shoulder muscle 
weakness.  He again indicated that no medical opinion was 
requested but he opined that low back pain was at least as 
likely as not caused by or as a result of military service 
and he based the opinion on the fact that there was 
documentation of low back pain in the claims file.  The 
examiner diagnosed the with right shoulder pain and muscle 
weakness.  

The same VA examiner who performed the April 2005 examination 
submitted a medical opinion regarding the veteran's spine and 
right shoulder in May 2005.  
He reviewed the veteran's records and noted that the veteran 
had low back pain and right shoulder pain that existed prior 
to active military service.  The examiner said the veteran 
had a low back condition and a right shoulder condition that 
occurred in service without specific injury.  He noted that 
x-rays revealed no significant disease and a CT scan showed 
evidence of a spinal condition in the lumbar spine only.  He 
concluded that the veteran had an injury of pain in the back 
and shoulder without specific sequelae and that these had not 
progressed beyond the natural progression of the conditions.   

The veteran submitted a letter from Springfield Manufacturing 
Corporation dated in April 2006 in which it was reported that 
the veteran was not injured during the time period from 1998 
to March 2006.

III.  Legal Analysis

Under applicable law, service connection may be established 
on a "direct" basis for disability resulting from personal 
injury suffered or disease contracted in line of duty in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  Generally, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Every veteran who served in the active military, naval, or 
air service after December 31, 1946 is taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only those 
conditions recorded in examination reports can be considered 
as "noted," 38 C.F.R. § 3.304(b) (2007), and a history of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  Id. § 3.304(b)(1).  Determination of the 
existence of a pre-existing condition may be supported by 
contemporaneous evidence, or recorded history in the record, 
which provides a sufficient factual predicate to support a 
medical opinion, see Miller v. West, 11 Vet. App. 345, 348 
(1998), or a later medical opinion based upon statements made 
by the veteran about the pre-service history of his/her 
condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

To rebut the presumption of sound condition for conditions 
not noted at entrance into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 
Fed. Reg. 23027 (May 4, 2005).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service-the second step necessary to rebut the 
presumption of soundness-a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153 (West 2002).  If the presumption of sound condition is 
not rebutted, "the veteran's claim is one for service 
connection."  Wagner, 370 F.3d at 1096.  That is to say, no 
deduction will be made for the degree of disability existing 
at the time of the veteran's entry into service.  Id.; 38 
C.F.R. § 3.322 (2007).

As the veteran has two distinct periods of active duty, the 
issues on appeal encompass the issues of whether the claimed 
lumbar spine and right shoulder disabilities were incurred in 
or aggravated during either of those periods.  

In the present case, the Board finds, as an initial matter, 
that the conditions here at issue were not noted at the time 
of the veteran's examination, acceptance, and enrollment into 
his first period of service beginning in April 1989 or his 
second period of service beginning in February 2003.  

With respect to the first period, the Board notes that there 
is no record of complaints or treatment for low back or 
shoulder problems during his initial period, and the veteran 
has not asserted that any problems occurred.  There is also 
no medical evidence suggesting either disability is related 
to his initial period of active duty.

As to the second period, the STRs included a report of 
medical history dated in February 2003 in which the veteran 
reported a stiff back and the examiner noted that the veteran 
had a history of herniated disc in the lumbar spine.  The 
veteran also reported a painful shoulder, elbow or wrist and 
the examiner noted that the veteran had pain with raising 
over shoulder level, not constant, and he said the veteran 
was not sure which shoulder was affected.  

Although the record shows that the private records contained 
in the veteran's STRs dated prior to his second period of 
active duty service clearly show that he was diagnosed with a 
herniated nucleus pulposus, the condition was never 
"noted," as that term is used in 38 U.S.C.A. § 1111, in a 
report of any examination undertaken in connection with the 
veteran's entry into service in 2003, because a history of 
preservice existence of condition recorded at the time of 
examination does not constitute a notation of such condition.  
Because neither the veteran's lumbar spine disability nor his 
right shoulder disability was "noted" at the time of his 
examination, acceptance, and enrollment into service, he is 
entitled to the presumption of soundness as to his second 
period of active duty.

In this regard, the Board finds, first, that there is clear 
and unmistakable evidence that the veteran's conditions 
existed prior to service.  The private treatment reports from 
Northside Health Services dated from 2000 to 2001 leave no 
room for doubt that his low back disability pre-existed 
service.  Further, the MEB and PEB determined that the 
veteran's chronic low back pain secondary to herniated 
nucleus pulposus at L5-S1 without radiulopathy or muscle 
spasm existed prior to mobilization.  With regard to the 
veteran's right shoulder disability, the August 2004 Medical 
Evaluation Board narrative summary dated in August 2004 
indicates that the veteran failed to meet the retention 
standards due to chronic right shoulder pain which began in 
1999.  The PEB determined that the veteran's chronic right 
shoulder pain secondary to partial tear of the supraspinatus 
tendon existed prior to mobilization.  As noted, the Board 
finds that this evidence clearly and unmistakably shows that 
the disability preexisted service.

However, the Board can conclude that the presumption of 
soundness has been rebutted only if there is also clear and 
unmistakable evidence that the condition was not aggravated 
by service.  See discussion, supra.

On this question, the Board finds that there veteran's 
conditions did not undergo chronic or permanent increase in 
severity during service beyond the natural progress of the 
conditions.  While the veteran was seen as an outpatient on 
two occasions during service in June 2004 and the examiner 
diagnosed the veteran with chronic low back pain with a 
history of herniated nucleus pulposus and chronic right 
shoulder pain aggravated in Iraq, the evidence does not 
suggest that the conditions were permanently worsened as a 
result of his military service.  In fact, as noted, the PEB 
determined that both conditions existed prior to mobilization 
with no permanent service aggravation.  

The April 2005 VA examination indicates that the veteran's 
low back pain was at least as likely as not caused by or as a 
result of military service and he based the opinion on the 
fact that there was documentation of low back pain in the 
claims file.  No reference was made to a preexisting back 
injury.  Thereafter, the same VA examiner submitted a medical 
opinion regarding the veteran's spine and right shoulder in 
May 2005 and he determined that the veteran had low back pain 
and right shoulder pain that existed prior to active military 
service.  He noted that x-rays revealed no significant 
disease and a CT scan showed evidence of a spinal condition 
in the lumbar spine only.  He concluded that the veteran had 
an injury of pain in the back and shoulder without specific 
sequelae and that these had not progressed beyond the natural 
progression of the conditions.  

As the April 2005 opinion was based on incomplete 
information, with no apparent knowledge of a preservice 
injury, the Board finds the May 2005 opinion much more 
probative on the question of any permanent aggravation of the 
veteran's disabilities.  As this opinion also included 
consideration of recent diagnostic studies, and is consistent 
with the findings of the PEB, and there is no other contrary 
evidence of record, the Board finds that the record clearly 
and unmistakably shows that lumbar spine and right shoulder 
disabilities were not aggravated by service.


ORDER

Entitlement to service connection for a lumbar spine 
disability is denied.  

Entitlement to service connection for a right shoulder 
disability is denied.  


REMAND

A review of the evidence reflects that further development is 
indicated to properly address the remaining issues on appeal.

The veteran's STRs, including some private treatment records 
from Northside Health Services, dated during 2000 and 2001, 
do not document any findings, treatment or reference to a 
right thumb or right ankle injury.  The veteran submitted no 
private records documenting any such treatment.  

In the report of the April 2005 VA examination, the examiner 
noted a diagnosis of right ankle strain and opined that right 
ankle strain was at least as likely as not caused by or as a 
result of service because there was a documented injury in 
service, as noted.  However, although the VA examiner 
indicated that the claims file was present and reviewed, as 
discussed in regard to the back, there appears to be some 
doubt as to whether that was actually the case.  In 
particular, it appears that the examiner's opinion was based 
on a history provided by the veteran, even though there is no 
evidence of any treatment for a right ankle injury since 
service.  The examiner also indicated that the veteran had 
right thumb strain.  

While the file was returned to the examiner for review with a 
request to restate his opinion on the back following a review 
of the claims file, the examiner was not asked to comment 
once again on the etiology of the right ankle or right thumb 
disabilities.  Therefore, these claims must be remanded for 
clarification.

The veteran's STRs include a report of medical history on 
which the veteran checked "yes" to the question, "Have you 
ever or do you now have high or low blood pressure."  An 
examiner signed the third page of the examination but failed 
to address the veteran's report of "high or low blood 
pressure."  However, a November 1995 service examination and 
private treatment records from Northside Health Services 
dated during 2000 and 2001 reveal that the veteran was 
diagnosed with hypertension.  The August 2004 MEB narrative 
summary includes a diagnosis of hypertension, well-controlled 
with medication.  

The veteran was afforded a VA examination in April 2005 at 
which time the veteran was noted to have been diagnosed with 
hypertension in 1999.  However, the examiner failed to 
address the question of aggravation.  Consequently, another 
VA examination is necessary in order to properly adjudicate 
the veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the 
veteran for VA examination to 
determine the nature and etiology of 
the veteran's hypertension.  The 
examination should be conducted by 
the appropriate specialist to 
determine whether hypertension was 
due to or aggravated by service.  
The claims file and a separate copy 
of this remand must be made 
available to and reviewed by the 
examiner prior and pursuant to 
conduction and completion of the 
examination, and the examination 
report must be annotated in this 
regard.  All special studies or 
tests deemed necessary by the 
examiner are to be accomplished.  
The examiner is requested to review 
the pertinent medical records, 
examine the veteran, and provide a 
written opinion as to the presence, 
etiology, and onset of his 
hypertension.  If the hypertension 
is found to have preexisted service, 
the examiner should offer an opinion 
as to whether it permanently 
worsened there, or was otherwise 
aggravated by service.  A complete 
rationale for the opinion expressed 
must be provided.

The AMC should ensure that the 
examination report complies with 
this remand and the questions 
presented in the AMC's examination 
requests.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

2.  The AOJ should forward the 
claims file to the same physician 
who conducted the April 2005 
examination for another opinion as 
to the likelihood of a connection 
between current right ankle/right 
thumb disabilities and his military 
service.  If that physician is 
unavailable, the RO should arrange 
for the veteran to undergo another 
examination to clarify the nature 
and etiology of these disabilities.  
If a new exam is conducted, the 
examiner should identify all 
pathology in the right ankle and 
right thumb.

The examiner is requested to review 
the pertinent medical records, 
examine the veteran, and provide a 
written opinion as to the presence, 
etiology, and onset of any current 
disabilities.  If any disability is 
found to have preexisted service, 
the examiner should offer an opinion 
as to whether it permanently 
worsened there, or was otherwise 
aggravated by service.  If a 
disability is found to have not 
existed prior to service, the 
examiner should offer an opinion as 
to whether it is at least as likely 
as not that the disability is 
related to service.  A complete 
rationale for the opinion expressed 
must be provided.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue remaining on 
appeal.  If the benefit sought is 
not granted, the veteran should be 
furnished a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


